IN THE SUPREME COURT, STATE OF WYOMING

                                        2015 WY 26

                                                       OCTOBER TERM, A.D. 2014

                                                                  February 25, 2015


MONTANA FOOD, LLC, a Wyoming
limited liability company,

Appellant
(Defendant),
                                                     S-14-0150
v.

MILAN TODOSIJEVIC,

Appellee
(Plaintiff).


                     Appeal from the District Court of Laramie County
                         The Honorable Steven K. Sharpe, Judge

Representing Appellant:
      Matthew D. Kaufman and Marianne K. Shanor of Hathaway & Kunz, P.C.,
      Cheyenne, Wyoming. Argument by Mr. Kaufman.

Representing Appellee:
      James R. Salisbury and Anthony M. Reyes of Riske & Salisbury, P.C., Cheyenne,
      Wyoming. Argument by Mr. Salisbury.

Before BURKE, C.J., and HILL, KITE and FOX, JJ., and DAY, D.J.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KITE, Justice.

[¶1] Milan Todosijevic and Daniel Vukov each owned a 50% interest in Montana Food,
LLC (the LLC). Believing that he had made significantly greater capital contributions to
the LLC over time than Mr. Todosijevic, Mr. Vukov adjusted the ownership interests to
reflect a 99.7% interest in him and a .28% interest in Mr. Todosijevic. Mr. Todosijevic
filed an action against Mr. Vukov and the LLC claiming, among other things, that Mr.
Vukov did not have the authority to adjust the members’ ownership interests.1 The LLC
sought summary judgment as to all of Mr. Todosijevic’s claims. Mr. Todosijevic filed a
cross motion for summary judgment seeking a ruling that as a matter of law Mr. Vukov
did not have the authority to adjust the ownership interests. The district court agreed and
granted Mr. Todosijevic’s motion. The LLC appealed, claiming the district court erred in
ruling that as a matter of law Mr. Vukov had no authority to adjust membership interests.
We find no error and affirm.

                                                ISSUE

[¶2] The LLC states the issue for our determination as follows:

                Did the district court improperly find Montana Food, LLC did
                not have the authority to adjust the membership interests of
                its members to reflect capital contributions?

                                               FACTS

[¶3] The LLC is a limited liability company organized under the laws of the State of
Wyoming and listing its principal place of business in Laramie County, Wyoming.2
During 2010, Mr. Todosijevic and Mr. Vukov, who are residents of Belgrade, Serbia,
each held a 50% membership interest in the LLC.3 The LLC organized several


1
    Mr. Todosijevic also sought an order requiring the LLC to provide access to company records,
judicially dissolving the LLC, appointing a custodian and receiver pending dissolution and enjoining Mr.
Vukov from selling or transferring LLC assets. The district court granted summary judgment for the LLC
on these claims. No appeal was taken from the order as to these claims. The one remaining matter left
for trial was Mr. Todosijevic’s claim that Mr. Vukov breached the implied covenant of good faith and fair
dealing. On Mr. Todosijevic’s motion, the district court dismissed the claim.
2
  The district court noted in its decision letter that Montana Food, LLC does not conduct business in
Montana or deal in food. The LLC also has no connection with Wyoming other than the fact that it was
organized under Wyoming law, it filed its articles of organization with the Wyoming Secretary of State
and it has a registered agent in Wyoming.
3
  Mr. Todosijevic stated in an affidavit that he organized the LLC in 2007 and owned 100% of the
company until 2010 when he transferred a 50% ownership interest to Mr. Vukov. Documentation
                                                   1
subsidiaries in Belgrade, including Delbin Investments, MD, LTD (Delbin). The LLC
and its subsidiaries invested in buildings located in Belgrade with an eye toward
developing them.

[¶4] The LLC’s articles of organization provided that the LLC was manager-managed
and named Maksim Stajcer, who was not a member of the LLC, as the manager. The
articles of organization also provided that after the initial capital contribution of $10,000,
“[a]dditional contributions shall be made at such times and in such amounts as may be
agreed upon by the Members as provided in the Operating Agreement.” In late 2010, Mr.
Vukov became concerned that he was the only member making additional contributions.
He retained counsel in Serbia to investigate. The investigation apparently showed that
Mr. Vukov had contributed 1,260,600 Euros while Mr. Todosijevic had made no
additional contributions. Mr. Vukov issued a notice of meeting indicating that he wished
to address the issue of capital contributions by the members as provided in the articles of
organization and propose that any member who did not contribute to the LLC’s capital
would be subject to a reduction of his ownership interest. Mr. Todosijevic claimed he did
not receive the notice. In any event, he did not attend. At the meeting, Mr. Vukov
adopted and approved resolutions showing his capital contribution of 1,260,600 Euros,
increasing his ownership interest to 99.72% and reducing Mr. Todosijevic’s interest to
0.28%. Thereafter, Mr. Vukov amended the articles of organization by naming himself
and his wife as the new managers of the LLC.

[¶5] In late 2011, Mr. Todosijevic filed his complaint against the LLC and Mr. Vukov.
Of the six causes of action contained in the complaint, this appeal concerns only Mr.
Todosijevic’s claim that Mr. Vukov improperly adjusted the members’ ownership
interests. The LLC filed a motion for summary judgment claiming there were no genuine
issues of material fact as to any of Mr. Todosijevic’s claims, including the claim that Mr.
Vukov lacked the authority to adjust the members’ ownership interests. The LLC
asserted that after the initial $10,000 contribution the members were to make additional
capital contributions. The LLC claimed that although Mr. Todosijevic represented that
he was contributing additional funds, in fact only Mr. Vukov was making capital
contributions. Upon learning that Mr. Todosijevic had made no contributions beyond the
initial capital contribution, the LLC asserted Mr. Vukov properly gave Mr. Todosijevic
notice of a meeting and his proposal to adjust the capital account and ownership
percentages to reflect the reality of the amounts each member had contributed. When Mr.
Todosijevic did not respond, the LLC asserted Mr. Vukov appropriately proceeded to
execute a company resolution adjusting the capital account ownership percentages to
reflect the members’ actual contributions. The LLC asserted the claims against Mr.
Vukov should be dismissed as a matter of law because under applicable Wyoming law,
absent an agreement to the contrary, the management and return of profit in an LLC is

attached to Mr. Vukov’s affidavit indicates he was a 50% owner on the date the LLC was organized. In
any event, there is no dispute that by 2010 each party owned 50% of the LLC.


                                                 2
determined by the members’ respective capital contributions. The LLC contended that
once it was established that Mr. Vukov had made additional contributions and Mr.
Todosijevic had not, Mr. Vukov was justified as a matter of law in taking action to adjust
the members’ capital accounts.

[¶6] Mr. Todosijevic asserted the LLC was not entitled to summary judgment because
Mr. Vukov was without authority to unilaterally dilute Mr. Todosijevic’s ownership
interest. He asserted that the consent of all members was required to change the
members’ ownership interests. He contended he was entitled to judgment as a matter of
law on that issue.

[¶7] The district court found as a matter of law that Mr. Vukov, as an individual member,
did not have contractual or statutory authority to adjust member ownership interests. In
reaching that result, the district court looked first to the LLC’s articles of organization
and operating agreement. Finding that neither of those documents addressed the question
of whether a member had the authority to adjust ownership interests, the district court
turned to the Wyoming Limited Liability Company Act, Wyo. Stat. Ann. §§ 17-29-101
through 1105 LexisNexis 2011). It focused on § 17-29-407(c), which addresses
management of LLCs and provides in relevant part:

               (c) In a manager-managed limited liability company, unless
             the articles of organization or the operating agreement
             provide otherwise, the following rules apply:
                     (i) Except as otherwise expressly provided in this
             chapter, any matter relating to the activities of the company is
             decided exclusively by the managers;
                     (ii) Each manager has equal rights in the management
             and conduct of the activities of the company;
                     (iii) A difference arising among managers as to a
             matter in the ordinary course of the activities of the company
             may be decided by a majority of the managers;
                     (iv) The consent of all members is required to:
                        (A) Sell, lease, exchange or otherwise dispose of all,
             or substantially all, of the company's property, with or
             without the good will, outside the ordinary course of the
             company's activities;
                        (B) Approve a merger, conversion, continuance,
             transfer or domestication under article 10 of this chapter;
                        (C) Undertake any other act outside the ordinary
             course of the company's activities; and
                        (D) Amend the operating agreement.

(Emphasis added.)


                                            3
[¶8] Finding that the articles of organization and the operating agreement clearly
provided that the LLC is manager-managed, the district court concluded this subsection
applied. Because the underlined language makes it clear that consent of all members is
required to undertake any act outside the ordinary course of the LLC’s activities, the
district court concluded as a matter of law that Mr. Vukov did not have the statutory
authority to change member ownership interests without the consent of Mr. Todosijevic.
Implicit in the district court’s holding is the finding that changing member ownership
interests is an act outside the ordinary course of the LLC’s activities. On this basis, the
district court denied the LLC’s motion for summary judgment on the issue of Mr.
Vukov’s authority to adjust ownership interests and granted Mr. Todosijevic’s motion on
that issue.

[¶9] The district court also concluded genuine issues of material fact existed on the claim
against Mr. Vukov for breach of the implied covenant of good faith and fair dealing, and
denied the LLC’s motion as to that claim. Thereafter, Mr. Todosijevic filed a motion to
dismiss the claim on the ground that it was not fiscally practicable to pursue it to trial.
The district court granted the motion and dismissed the claim. The LLC appealed
asserting that the district court’s conclusion on summary judgment that Mr. Vukov had
no authority to adjust the membership interests was incorrect.

                              STANDARD OF REVIEW

[¶10] The LLC appeals the district court’s ruling on summary judgment that as a matter
of law there was no contractual or statutory authority to support the actions taken to
adjust the membership interests. Motions for summary judgment are made pursuant to
Rule 56(c) of the Wyoming Rules of Civil Procedure, which requires that

             [t]he judgment sought shall be rendered forthwith if the
             pleadings, depositions, answers to interrogatories, and
             admissions on file, together with the affidavits, if any, show
             that there is no genuine issue as to any material fact and that
             the moving party is entitled to a judgment as a matter of law.

The standards we apply on review of a district court order granting summary judgment
are well established:

             We review a summary judgment in the same light as the
             district court, using the same materials and following the
             same standards. We examine the record from the vantage
             point most favorable to the party opposing the motion, and we
             give that party the benefit of all favorable inferences that may
             fairly be drawn from the record. A material fact is one which,


                                            4
              if proved, would have the effect of establishing or refuting an
              essential element of the cause of action or defense asserted by
              the parties. If the moving party presents supporting summary
              judgment materials demonstrating no genuine issue of
              material fact exists, the burden is shifted to the non-moving
              party to present appropriate supporting materials posing a
              genuine issue of a material fact for trial. We review a grant
              of summary judgment deciding a question of law de novo and
              afford no deference to the district court’s ruling.

Miner v. Jesse & Grace, LLC, 2014 WY 17, ¶ 16, 317 P.3d 1124, 1131 (Wyo. 2014),
quoting Lindsey v. Harriet, 2011 WY 80, ¶ 18, 255 P.3d 873, 880 (Wyo. 2011) (internal
citations omitted).

                                      DISCUSSION

[¶11] The LLC contends the district court erred in concluding Mr. Vukov, on behalf of
the LLC, did not have the authority to adjust its members’ ownership interests to reflect
their respective capital contributions. The LLC asserts that although it was technically a
manager-managed LLC, it had no active manager. Therefore, the members managed the
LLC in proportion to their ownership interests. Because it was member-managed the
LLC contends the district court erred in applying § 17-29-407(c) of the 2010 LLC Act.
The LLC points out that under § 17-29-1103 several provisions of the old LLC Act (§§
17-15-101 through -147) continued to apply, including the management provisions
contained in former § 17-15-116, the division of profits provisions contained in former §
17-15-119 and the distribution of assets upon dissolution provisions contained in former
§ 17-15-126. The LLC contends these provisions suggest that management of a member-
managed LLC is proportionate to each member’s capital contribution. Applying these
provisions, the LLC asserts Mr. Vukov, as a member of a de facto member-managed
LLC, had the authority to adjust ownership interests to reflect actual capital contributions.

[¶12] Mr. Todosijevic responds that the district court correctly held that Mr. Vukov did
not have contractual or statutory authority to adjust the members’ ownership interests.
Mr. Todosijevic points out that the LLC conceded it was manager-managed in district
court. He contends the issue of whether a manager actively managed the LLC is not
relevant under Wyoming law and the district court properly applied the applicable law in
reaching the conclusion that Mr. Vukov’s actions were improper.

[¶13] Our review of statutory provisions is governed by the following standards:

              The paramount consideration is to determine the legislature’s
              intent, which must be ascertained initially and primarily from
              the words used in the statute. We look first to the plain and


                                             5
             ordinary meaning of the words to determine if the statute is
             ambiguous. A statute is clear and unambiguous if its wording
             is such that reasonable persons are able to agree on its
             meaning with consistency and predictability. Conversely, a
             statute is ambiguous if it is found to be vague or uncertain
             and subject to varying interpretations. If we determine that a
             statute is clear and unambiguous, we give effect to the plain
             language of the statute.

Kennedy Oil v. Dep’t of Revenue, 2008 WY 154, ¶ 10, 205 P.3d 999, 1003 (Wyo. 2008),
quoting RME Petroleum Co. v. Dep’t of Revenue, 2007 WY 16, ¶ 25, 150 P.3d 673, 683
(Wyo. 2007) (citation omitted). Ultimately, whether a statute is ambiguous is a matter of
law to be determined by the court. Id.

[¶14] The narrow issue before us is whether Mr. Vukov on behalf of the LLC had the
contractual or statutory authority to adjust the members’ capital contributions. In
deciding that issue, we must determine whether provisions of Wyoming’s current LLC
Act are controlling or whether provisions of the earlier Act apply. Section 17-29-1103 of
the current Act provides:

               (a) Except as provided in subsection (b) of this section, this
             chapter applies to domestic limited liability companies in
             existence on July 1, 2010 that were organized under any
             general statute of this state providing for organization of
             limited liability companies.
               (b) For limited liability companies organized in Wyoming
             prior to the effective date of this chapter, the management
             provisions contained in former W.S. 17-15-116, the division
             of profits provisions contained in former W.S. 17-15-119, the
             distribution of assets upon dissolution provisions contained in
             former W.S. 17-15-126 and the stated term provisions
             contained in former W.S. 17-15-107(a)(ii) are continued for a
             period of four (4) years from the effective date of this chapter
             unless the limited liability company amends its articles of
             organization to provide otherwise.

(Emphasis added.)

[¶15] The effective date of the current Act was July 1, 2010. The LLC we are concerned
with here was organized in June of 2007. Therefore, we look to the former provisions
referenced in § 17-29-1103 for guidance. We begin with § 17-15-116:

             § 17-15-116. Management.


                                            6
               Management of the limited liability company shall be
             vested in its members, which unless otherwise provided in the
             operating agreement, shall be in proportion to their
             contribution to the capital of the limited liability company, as
             adjusted from time to time to properly reflect any additional
             contributions or withdrawals by the members; however, if
             provision is made for it in the articles of organization,
             management of the limited liability company may be
             vested in a manager or managers who shall be elected by the
             members in the manner prescribed by the operating
             agreement of the limited liability company. If the articles of
             organization provide for the management of the limited
             liability company by a manager or manages, unless the
             operating agreement expressly dispenses with or substitutes
             for the requirement of annual elections, the manager or
             managers shall be elected annually by the members in the
             manner provided in the operating agreements. The manager
             or managers, or persons appointed by the manager or
             managers, shall also hold the offices and have the
             responsibilities accorded to them by the members and set out
             in the operating agreement of the limited liability company.

(Emphasis added.)

[¶16] In the present case, the articles of organization received by the Wyoming Secretary
of State on June 1, 2007, provided as follows:

                    IX: Management:

                    The Company is to be managed by a manager. The
             name and address of the manager who is to serve as manager
             until the first annual meeting of Members or until its
             successor or successors is or are elected and qualify, and who
             shall have authority to act and bind the Company upon his
             individual signature, is:

                               Maksim Stajcer, CPA S.A.
                                    76 Dean Street
                                     Belize City
                                 Belize, C. America

[¶17] The LLC operating agreement, also dated June 1, 2007, provided:


                                            7
                                             Management

                3.1 MANAGEMENT OF THE BUSINESS. The name and
                place of residence of each Manager is attached as Exhibit 1 of
                this Agreement. By a vote of Member(s) holding a majority
                of capital interests in the Company, as set forth in Exhibit 2 as
                amended from time to time, shall elect so many Managers as
                the Members determine, but no fewer than one.4

Exhibit 1 to the operating agreement stated that by a majority vote of the members,
Maksim Stajcer was elected to serve as manager of the LLC until removed by a majority
vote of the members or his voluntary resignation. There is no evidence in the record that
Mr. Stajcer had been removed or voluntarily resigned prior to Mr. Vukov’s unilateral
amendment of the articles of organization in 2011. Pursuant to § 17-15-116, the articles
of organization and the operating agreement, the LLC was manager-managed.

[¶18] The LLC maintains it was not, in fact, manager-managed and this Court should
look beyond the dictates of the statute and the language of the LLC organizational
documents to the realities of how the LLC was managed. The LLC contends there was
no manager and by default it must be treated as member-managed. The LLC’s argument
ignores the express language of the statute clearly stating that an LLC is member-
managed unless the articles of organization provide for management by a manager. It
also ignores the express language of the articles of organization and operating agreement
which both clearly provide for management by a manager. Nothing in the statutes allows
this Court to ignore an LLC’s designation of itself as manager-managed and conclude,
despite express provisions to the contrary, that it is member-managed.

[¶19] The LLC points to this Court’s decision in Powell Family of Yakima, LLC v.
Dunmire (In re Kite Ranch, LLC), 2010 WY 83, 234 P.3d 351 (Wyo. 2010) as support for
its assertion that we must look beyond the articles of organization to other evidence
showing the LLC was not manager-managed. In that case, we considered whether
individuals listed as members could be considered members if they had not actually made
the capital contributions stated in the articles of organization. We concluded they could
based in part upon evidence that they were intended to be members, including

4
  The LLC asserted in its summary judgment motion that a formal operating agreement was never
adopted. In response, Mr. Todosijevic produced what he claimed was the LLC’s operating agreement
executed on June 1, 2007. The LLC asserted Mr. Todosijevic had failed to properly disclose the
agreement in discovery. The LLC also claimed never to have seen the agreement before. While noting
the parties’ respective positions concerning the operating agreement, the district court did not make an
express finding as to its validity but did consider the agreement in making its ruling. Whether or not the
operating agreement is valid, however, the articles of organization, about which there is no dispute,
provide that the LLC is manager-managed.


                                                    8
communications with the bank anticipating they would be members, the articles of
organization identifying them as members and an authorization and consent identifying
them as members. Id., ¶ 10, 234 P.3d at 356. Our conclusion was also based upon § 17-
15-121(a)(i), stating that a member may or may not yet have made the capital
contribution attributed to him in the articles of organization and is liable to the LLC for
the difference between the contributions actually made and the amount stated in the
articles of organization, and § 17-15-109(a), declaring that the issuance of the certificate
of organization is “conclusive evidence that all conditions precedent required to be
performed by the members have been complied with …”

[¶20] Kite Ranch did not address the question of whether the LLC was member-managed
or manager-managed. There was no contention that it was manager-managed. The
statutes addressing the two types of management were not at issue. The fact that the
Court referenced evidence in addition to the articles of organization in the context of
deciding whether members who had not made capital contributions could be considered
members does not support ignoring the clear language found in the articles of
organization, the operating agreement and the statute applicable in the present case. The
legislature has said an LLC is member-managed unless it provides otherwise in its
articles of organization. The LLC in this case provided otherwise in its articles of
organization. The LLC points to no authority, and we have found none, authorizing this
Court to overlook the statute and articles of organization and declare the LLC member-
managed by default. This Court is “not free to legislate.” Kennedy Oil, ¶ 21, 205 P.3d at
1006. Rather, “our task is limited to determining legislative intent where possible from
the language used in the statute.” Id., ¶ 20, 205 P. 3d at 1005. If the legislature disagrees
with our interpretation, it is free to amend the statutes.

[¶21] The next question for our determination is whether, in a manager-managed LLC, a
member has the authority to adjust the members’ ownership interests. Again, we begin
by considering which version of Wyoming’s LLC Act applies. Section 17-29-1103, set
out in paragraph 14 above, states that four sections of the former Act applied at the time
this action arose –

              the management provisions contained in former W.S. 17-15-
              116, the division of profits provisions contained in former
              W.S. 17-15-119, the distribution of assets upon dissolution
              provisions contained in former W.S. 17-15-126 and the stated
              term provisions contained in former W.S. 17-15-107(a)(ii).

None of those provisions address the authority of a member of a manager-managed LLC
to adjust ownership interests. We, therefore, look to the new Act to resolve the issue.

[¶22] Section 17-29-407(c), quoted in paragraph 7 above, addresses LLC management.
Subsection (c)(i) provides that in a manager-managed LLC, unless the articles of


                                             9
organization or the operating agreement provide otherwise, any matter relating to the
activities of the company is decided exclusively by the manager. Subsection (c)(iv)(C)
further provides that the consent of all members is required to undertake any act outside
the ordinary course of the company’s activities. Pursuant to the plain language of
subsection (c)(i), unless the articles of organization and operating agreement provide
otherwise, Mr. Vukov, as a member of the LLC, did not have the authority to decide
matters relating to company activities. Pursuant to subsection (c)(iv)(C), Mr. Vukov also
had no authority to take action outside the ordinary course of the LLC’s activities without
Mr. Todosijevic’s consent unless the organizational documents provide otherwise.

[¶23] The articles of organization at issue here provided that the manager “shall have the
authority to act for and bind the Company upon his individual signature.” The operating
agreement further provided:

             3.2 MEMBERS. The liability of the Members shall be
             limited as provided under the laws of the Wyoming Limited
             Liability Statutes. Members that are not Managers shall take
             no part whatever in the control, management, direction, or
             operation of the Company’s affairs and shall have no power to
             bind the Company. …
             3.3 POWERS OF MANAGERS. The Manager(s) is (are)
             authorized on the Company’s behalf to make all decisions as
             to (a) the sale, development lease or other disposition of the
             Company’s assets; (b) the purchase or other acquisition of
             other assets of kinds; (c) the management of all or any part of
             the Company’s assets; (d) the borrowing of money and the
             granting of security interests in the Company’s assets; (e) the
             prepayment, refinancing or extension of any loan affecting the
             Company’s assets; (f) the compromise or release of any of the
             Company’s claims or debts; and, (g) the employment and
             appointment of Executive manager(s), persons, firms or
             corporations for the operation and management of the
             company’s business. In the exercise of their management
             powers, the Manager(s) are authorized to execute and deliver
             (a) all contracts, conveyances, assignments, leases, subleases,
             franchise agreements, licensing agreements, management
             contracts and maintenance contracts covering or affecting the
             Company’s assets; (b) all checks drafts and other orders for
             the payment of the Company’s funds; (c) all promissory notes,
             loans, security agreements and other similar documents; and
             (d) all other instruments of any other kind relating to the
             Company’s affairs, whether like or unlike the foregoing.



                                            10
Pursuant to these provisions, LLC members were not authorized to control, manage,
direct or operate LLC affairs; rather, the manager was to control ordinary LLC
operations. The manager was not authorized, however, to change members’ ownership
interests. Nothing in the articles of organization or operating agreement gave anyone the
authority to change ownership interests. We conclude, as the district court did, that
changing ownership interests was action outside the ordinary course of the LLC’s
activities. Applying the clear language of § 17-29-407(c)(iv)(C), the consent of all
members was required. The district court correctly concluded Mr. Vukov did not have
the statutory or contractual authority to unilaterally change the members’ ownership
interests.

[¶24] We recognize this result leaves the parties deadlocked. Because Mr. Todosijevic
and Mr. Vukov are the only members of the LLC and they each own 50% of the
company, neither of them can take action outside the company’s ordinary activities
without the other’s consent. Pursuant to the operating agreement, only the manager has
the authority to sell or transfer company assets and yet in reality, the LLC claims, there is
no manager. The district court’s ruling granting summary judgment for the LLC on Mr.
Todosijevic’s dissolution claim was not appealed, foreclosing that remedy. Under these
circumstances, Mr. Todosijevic’s only remedy if Mr. Vukov has illegally transferred LLC
property is to bring a claim for monetary damages.

[¶25] The district court’s ruling that Mr. Vukov had no authority to unilaterally adjust
the members’ ownership interests is affirmed.




                                             11